UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4264


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CHAD BOWERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cr-00240-TDS-1)


Submitted:   December 23, 2013            Decided:   January 28, 2014


Before GREGORY, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Tiffany T.
Jefferson, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Graham T. Green, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In 2009, Michael Chad Bowers pled guilty to conspiracy

to   possess     stolen      firearms,       in      violation       of   18    U.S.C.      § 371

(2012); possession of stolen firearms, in violation of 18 U.S.C.

§ 922(j) (2012); and two counts of possession of firearms by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2012).

In   the    presentence            report    (“PSR”),          the     probation        officer

calculated       a    base     offense      level       of     twenty-six        because        the

offense involved a Norinco SKS 7.62x39 rifle (“the Norinco”), a

semiautomatic        firearm       that     is       capable    of    accepting        a    large

capacity magazine, and Bowers had two prior felony convictions

for crimes of violence.               See U.S. Sentencing Guidelines Manual

(“USSG”)       §§ 2K2.1(a)(1),             2X1.1(a)          (2009).            Among       other

objections to the PSR, Bowers objected to the inclusion of the

Norinco in his offense conduct.

            At       Bowers’       first    sentencing         hearing,         the    district

court heard evidence on whether the Norinco was stolen as part

of the conspiracy and found “by a preponderance of the evidence

that the Norinco was, in fact, an assault rifle that was taken

from the break-ins and for which . . . Bowers is accountable.”

The court overruled all of Bowers’ objections to the PSR and

sentenced      him    to     327   months’       imprisonment         —   the    top       of   his

advisory Guidelines range.



                                                 2
              In     Bowers’    first     appeal,       counsel       filed     a        brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there were no meritorious issues for appeal but questioning

whether     the      district     court        erred     by    overruling           Bowers’

objections to the PSR.           Bowers also filed a pro se supplemental

brief, in which he argued that the Government had not proven

that he had possessed the Norinco or that it had been stolen.

We affirmed Bowers’ convictions and sentence, finding no clear

error in the district court’s rulings on Bowers’ objections to

the PSR.      United States v. Bowers, 434 F. App’x 267, 267-68 (4th

Cir. 2011) (unpublished).

              In 2012, Bowers filed a 28 U.S.C. § 2255 (2012) motion

to   vacate    his     convictions      for     possession       of    firearms          by   a

convicted      felon,     arguing       that      his     prior       North     Carolina

convictions no longer qualified as felonies pursuant to United

States v. Simmons, 649 F.3d 237, 241-47 (4th Cir. 2011) (en

banc) (holding that North Carolina conviction is punishable by

term   of   imprisonment        exceeding       one     year   only     if    particular

defendant is eligible for such sentence under state’s statutory

sentencing scheme).            The district court granted the motion and

scheduled      the     case    for   resentencing         with        respect       to     the

remaining counts — conspiracy to possess stolen firearms and

possession of stolen firearms.



                                           3
           Prior     to      the    resentencing         hearing,    the      probation

officer    recalculated        Bowers’       advisory      Guidelines      range       and

established a base offense level of twenty because the offense

involved a semiautomatic firearm capable of accepting a large

capacity     magazine       (the    Norinco)      and     Bowers    qualified         as   a

prohibited       person       (a     known        drug     user).          See        USSG

§ 2K2.1(a)(4)(B)        &   cmt.    n.3;    see    also    18   U.S.C.     § 922(g)(3)

(2012).    Bowers again objected to the inclusion of the Norinco

in his offense conduct, arguing that there was no conclusive

evidence that the Norinco was stolen as part of the conspiracy.

           At     the       resentencing        hearing,     the    district          court

overruled Bowers’ objection to the PSR on two grounds:                           (1) it

had   already    considered         and    overruled      the     objection      at    the

original sentencing hearing; and (2) the preponderance of the

evidence presented at the resentencing hearing established that

the Norinco was stolen as part of the conspiracy.                           The court

sentenced Bowers to 180 months’ imprisonment — the top of his

revised advisory Guidelines range.                 Bowers appeals, arguing that

the   evidence      presented         at    the     resentencing         hearing       was

insufficient to support the district court’s conclusion that the

Norinco was stolen as part of the conspiracy.                     We affirm.

           The    district         court   considered       and    rejected      Bowers’

objection to the inclusion of the Norinco in the offense conduct



                                            4
at the original sentencing hearing, and we affirmed the district

court’s    ruling      on    appeal.        Bowers,          434       F.     App’x       at    267-68.

Thus,    Bowers’       objection       falls        within       the         “law    of    the       case

doctrine.”        See L.J. V. Wilbon, 633 F.3d 297, 308 (4th Cir.

2011)     (explaining        doctrine).              While         a     district          court      is

permitted    to    deviate        from    the        law    of     the        case    in       limited,

exceptional      circumstances,           see       United       States        v.    Aramony,         166
F.3d 655, 661 (4th Cir. 1999) (describing exceptions), Bowers

identifies no such exception that would permit consideration of

the issue in this appeal.

            Accordingly,          we     conclude          that        the    district         court’s

explicit factual finding at the original sentencing hearing that

the Norinco was stolen as part of the conspiracy applied at

resentencing and Bowers was not entitled to consideration of any

additional evidence on the issue.                      See Aramony, 166 F.3d at 661

(holding that, under law of case doctrine, “once the decision of

an appellate court establishes the law of the case, it must be

followed in all subsequent proceedings in the same case in the

trial    court    or    on   a    later     appeal”         (internal           quotation        marks

omitted)).       Thus, we affirm the district court’s judgment on the

ground    that    Bowers’        argument       on    appeal       is        foreclosed         by    our

prior opinion.




                                                5
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     6